 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (the “Agreement”) dated as of NOVEMBER 18, 2013 (the
“Effective Date”) by and between 112359 FACTOR FUND, LLC (the “Buyer”) and
BITZIO, INC. (the “Company” and, together with Buyer, the “Parties”) as follows:

 

WHEREAS, on __________________, the Company issued a senior secured convertible
debenture to ____________ (“Original Holder”) with an original principal balance
of $____________ (“Debenture”), in exchange for Original Holder’s agreement to
pay Company $_____________ in cash (“Original Purchase Price”);

 

WHEREAS, the Company’s obligations under the Debenture are currently in default,
and the Buyer is unable to cure the default;

 

WHEREAS, Buyer purchased the Debenture from Original Holder on even date
herewith and has requested Company to issue Buyer an amended and restated
debenture in substantially the form of debenture attached hereto in Exhibit A
(the “A&R Debenture”) in exchange for the obligations set forth in the Debenture
(each, an “Obligation”), with an aggregate principal balance of $___________,
and convertibility into common stock at a rate equal to 100% of the average of
the five lowest closing prices for Company common stock for the 30 trading days
prior to conversion; and,

 

WHEREAS, Company desires to issue the A&R Debenture to the Buyer in exchange for
the Debenture on the basis of the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

1. Purchase of Debenture

 

1.1 Exchange. Effective as of the Effective Date, all of Buyer’s right, title
and interest in, to and under the Debenture shall be exchanged for the A&R
Debenture.

 

1.2 Closing Deliveries. Immediately following the execution hereof, but in no
event more than 2 (two) days following such date (the “Closing Date”), Buyer
shall deliver the Debenture to Company and the Company shall deliver the A&R
Debenture to Buyer. The Company shall also deliver the fully executed Security
Agreement in the form annexed hereto as Appendix A and the fully executed Pledge
Agreement in the form annexed hereto as Appendix B, together with all
deliverables described in said agreements.

 

1.3 The Closing. The purchase and sale of the Debenture contemplated hereunder
(the “Closing”), including the delivery of all deliveries in this Section 1,
shall take place on the Closing Date at the offices of Buyer; provided, however,
that the Parties agree that Closing may take place by mail or overnight
delivery.

 

2. Right of First Refusal. In the event that the Company intends to issue
additional securities in exchange for additional financing at any time prior to
the date upon which all amounts due under any debt now or hereinafter held by
Buyer, including, without limitation, the 59FF Debentures (each, a “Proposed
Financing”), the Company hereby grants Buyer the right of first refusal (“ROFR”)
to participate in whole or in part in the Proposed Financing and to purchase any
portion to all of the Proposed Securities on terms that are at least as
favorable to Buyer as to any third party that has offered to participate in the
Proposed Financing; provided, however, that (i) Buyer shall issue Company a
written notice confirming Buyer’s exercise of its ROFR and intention to
participate in such Proposed Financing subject to execution of mutually
agreeable definitive agreements (“ROFR Exercise Notice”) within no more than
fifteen (15) days of Buyer’s receipt of the Company’s written notice in respect
of each such Proposed Financing (“ROFR Notice”), which notice shall include a
copy of any third party proposals received by Company in connection with such
Proposed Financing; and, that (ii) Buyer shall forfeit its right to participate
in the specific Proposed Financing described in the Company’s ROFR Notice if
Buyer fails to provide its timely ROFR Exercise Notice for any such Proposed
Financing.

 

PAGE 1

 



 

3. Miscellaneous

 

3.1. Limitation of Liability. Neither Party shall be liable for special,
indirect, incidental, consequential, or punitive damages of the other or for any
form of damages (even if advised of the possibility thereof) other than direct
damages arising out of or in connection with this Agreement or the subject
matter hereof.

 

3.2. Expenses. Each Party hereto shall pay its own expenses incurred in
connection with this Agreement and in the preparation for and consummation of
the transactions provided for herein.

 

3.3. Entire Agreement; Amendment. This Agreement supersedes any and all prior
and contemporaneous agreements, understandings, negotiations and discussions
amongst any of the Parties hereto (including amongst any members, shareholders,
employees, agents, representatives, officers and/or directors of the Parties),
whether oral or written. No amendment, supplement, modification, waiver or
termination of this Agreement shall be binding unless executed in writing by all
Parties hereto, or in the case of a waiver, by the Party for whom such benefit
was intended.

 

3.4. Assigns. This Agreement shall be binding upon and inure to the benefit of,
and be enforceable against, the Parties hereto and their respective
predecessors, successors and assigns. This Agreement, including all rights and
obligations hereunder, shall be assignable by any Party hereto upon written
notice to the other Parties.

 

3.5. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New Jersey, without regard to the
principles of conflict of laws. The Company and the Buyer expressly consent to
the jurisdiction and venue of the Superior Court of New Jersey, Bergen County,
for any litigation between the parties.

 

3.6. Waivers. Compliance with the provisions hereof may be waived only by an
instrument in writing executed by the Party granting the waiver. The failure of
any Party at any time or times to require performance of any provisions of this
Agreement shall in no manner affect the right of such Party at a later time to
enforce the same or any other provision of this Agreement. No waiver of any
condition or of the breach of any term contained in this Agreement in one or
more instances shall be deemed to be or be construed as a further or continuing
waiver of such condition or breach or of any other condition or of the breach of
any other term of this Agreement.

 

3.7. Further Assurances; Cooperation. At and after the Closing, the Company will
execute and deliver such further instruments of conveyance and transfer as Buyer
and/or its assign(s) may reasonably request to give effect to the terms hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

- SIGNATURE PAGE FOLLOWS]

 

PAGE 2

 

 

IN WITNESS WHEREOF the Parties have duly executed, or caused their duly
authorized representative, to execute this Agreement.

 

COMPANY:       BITZIO, INC.         By:   Name: Hubert Blanchette   Title: Chief
Executive Officer         BUYER:       112359 FACTOR FUND, LLC     By:   Name:
Mary Carroll   Title: Manager  

 



PAGE 3

 



 

